internal_revenue_service number release date index number ------------------------------- ------------------------------------- ------------------------------------------- ----------------------------- - legend grantor_trust department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-133435-05 date may ----------------------------- -------------------------------------------------------------------------------------------- ---------------------- ------------------------- -------------------- ------------------ ------------------------------- ------------------------------- ---------------- ------------------ ----------------------- ------------------ wife child date child child child state date date grandchild ----------------------------- grandchild ----------------------------------------------- grandchild ----------------------------- grandchild --------------------------------- grandchild -------------------- grandchild ------------------------------------ grandchild ------------------------------- grandchild ----------------- grandchild ------------------------- court date date state statute ---------------------------------------- --------------------- ------------------- ----------------------------------------------------------------------------------- this letter responds to your letter dated date and prior grantor created trust for the benefit of wife and grantor’s descendants on plr-133435-05 dear ---- correspondence requesting rulings relating to the income gift and generation-skipping_transfer gst tax consequences of a proposed settlement agreement date during her life the trust agreement provides for discretionary payments of income to wife child and child 1’s descendants after wife’s death the trust agreement provides for discretionary payments of income to child child child child and each child’s lineal_descendants under the terms of the trust agreement trust will terminate twenty-one years after the death of the last to die of wife child child child and child each of whom was living on date upon termination the trust assets shall be distributed to the living lineal_descendants of child in equal shares per stirpes if there are none the trust assets shall be distributed to the living lineal_descendants of grantor in equal shares per stirpes the trust agreement provides that state law governs trust date is prior to date the trustees represent there have been no additions constructive or actual to trust since date wife died on date child died on date leaving no lineal_descendants the current income beneficiaries of trust are child child child grandchild and his four children grandchild and her three children grandchild and his three children grandchild and her four children grandchild grandchild grandchild grandchild and his three children and grandchild and his three children collectively the beneficiaries trust principal upon termination is capable of more than one interpretation the primary disagreement centers on whether the shares are divided at the level of grantor’s children or grandchildren the trustees petitioned court for a construction of the trust agreement on date to resolve this dispute court appointed four guardians ad litem to represent the interests of the minor unborn and unascertained beneficiaries of trust all of the guardians ad litem and most of the current beneficiaries joined the trustees petition for construction on date court found based on the face of the instrument that the grantor intended distribution of the principal to begin at the grandchildren’s generational level certain beneficiaries appealed court’s decision to the supreme court of state arguing that the terms of the instrument are ambiguous and the extrinsic evidence reflects grantor’s clear intent to treat each of his children’s families equally the individual beneficiaries entered into a settlement agreement on the distribution issue and other issues the supreme court of state approved the settlement conditioned upon the receipt of a favorable private_letter_ruling from the internal_revenue_service the potential remainder beneficiaries contend that the phrase distributing the under the settlement agreement trust will first be divided into two equal portions plr-133435-05 that will fund three subtrusts subtrust will benefit child and her descendants subtrust will benefit child and his descendants and subtrust will benefit child and his descendants the first portion will be divided among the subtrusts in three equal shares as if the portion were being divided at the grantor’s children’s generational level the second portion will be divided into nine equal shares as if the portion were being divided at the grantor’s grandchildren’s generational level and apportioned to the appropriate subtrust discretionary income payments from each subtrust will be payable only to the child for whom the subtrust is held and his or her descendants each subtrust will continue to be composed for purposes of tracking income and distributions of two separate portions in the event that any one of grantor’s nine grandchildren and all that grandchild’s lineal_descendants die prior to the termination_date the subtrust portions representing the trust corpus split at the grandchildren’s generational level shall be reapportioned similarly the subtrust portions representing the trust corpus split at the children’s generational level shall be reapportioned in the event that the child for whom a subtrust is held and all of his or her descendants die prior to the termination_date each subtrust will have different rules for the appointment of successor and co-trustees all other terms of the subtrusts will be the same as the original trust including the required termination twenty-one years after the death of the last to die of child child and child subtrusts and the allocation of the trust assets under the terms of the settlement agreement will not cause trust or any of the subtrusts to be subject_to the gst tax under sec_2601 will not cause any individual beneficiary to be subject_to the gift_tax under sec_2501 will not cause any party to the settlement to realize income under sec_61 and will not constitute a taxable sale exchange or disposition of an asset under sec_1001 by the parties to the settlement ruling distribution a taxable_termination and a direct_skip under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax provisions do not apply to any generation skipping transfer under a_trust as defined in sec_2652 that was irrevocable on date but only to the extent that the transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added the trustees of trust have requested rulings that the division of trust into three sec_2611 defines the term generation-skipping_transfer as a taxable sec_2601 imposes a tax on every generation-skipping_transfer potential beneficiaries of trust include individuals who are two or more sec_26_2601-1 provides rules for determining when a modification plr-133435-05 sec_26_2601-1 provides that except as provided in sec_26 b ii b or c any trust in existence on date is considered an irrevocable_trust except as provided in sec_26_2601-1 or c which relate to property includible in a grantor’s gross_estate under sec_2038 and sec_2042 generations below the grantor’s generation therefore distributions from trust may be subject_to the generation-skipping_transfer_tax in the present case trust is considered to have been irrevocable on date because neither sec_2038 nor sec_2042 applies the trustees represent that no additions have been made to trust after date trust therefore is exempt from the generation-skipping_transfer_tax pursuant to sec_26_2601-1 judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 fide issue regarding the administration of a_trust or the construction of terms of the governing instrument will not cause an exempt trust to be subject_to the provisions of chapter if - the settlement is the product of arm’s length negotiations and the settlement is within the range of reasonable outcomes under the governing instrument and applicable state law addressing the issues resolved by the settlement a settlement that results in a compromise between litigating parties and reflects the parties’ assessments of the relative strengths and their positions is a settlement that is within the range of reasonable outcomes interests of any unborn heirs have been represented in the litigation and negotiations that preceded the proposed settlement agreement the terms of the proposed settlement agreement are based on arms-length negotiations among all the interested parties to a bona_fide controversy and fairly reflect the relative merits of the claims made by the parties sec_26_2601-1 we conclude that the division of trust into three subtrusts and the allocation of trust assets under the terms of the settlement agreement will not affect sec_26_2601-1 provides that a court-approved settlement of a bona based on the facts submitted and the representations made and pursuant to the interests of all the parties to the settlement agreement including the whether an agreement settling a dispute is effective for gift_tax purposes sec_2511 provides that subject_to certain limitations the gift_tax applies sec_2501 imposes a tax for each calendar_year on the transfer of property by sec_25_2511-1 of the gift_tax regulations states that any transaction in plr-133435-05 the exempt status of the trust or cause the resulting trusts subtrust subtrust or subtrust to lose exempt status for generation-skipping_transfer_tax purposes furthermore implementation of the settlement agreement will not result in a transfer of property that will subject trust or the resulting trusts or distributions thereunder to the gst tax imposed under sec_2601 ruling gift during the calendar_year by any individual whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible which an interest in property is gratuitously passed or conferred upon another regardless of the means or device employed constitutes a gift subject_to tax depends on whether the settlement is based on a valid enforceable claim asserted by the parties and to the extent feasible produces an economically fair result see 674_f2d_761 9th cir citing 387_us_456 thus state law must be examined to ascertain the legitimacy of each party s claim if it is determined that each party has a valid claim the service must determine that the distribution under the settlement reflects the result that would apply under state law if there is a difference it is necessary to consider whether the difference may be justified because of the uncertainty of the result if the question were litigated court documents a bona_fide controversy existed between the parties pertaining to the distribution of trust upon termination as stated above all the parties who hold an interest in trust including any unborn heirs have been represented in the litigation and negotiations that preceded the proposed settlement agreement the terms of the proposed settlement are based on arms-length negotiations among all the interested parties based on the information submitted a bona_fide controversy existed between the parties pertaining to the distribution of the trust assets on termination specifically it is unclear whether the assets should be divided in equal shares at the grantor’s children’s generational level or the grantor’s grandchildren’s generational level the parties have agreed to divide the trust into a subtrust for the family line of each of grantor’s children the terms of the settlement agreement are reflective of the rights of the parties under based on the information submitted and the facts as described in the various sec_1001 provides that the gain from the sale_or_other_disposition of sec_1001states that the amount_realized from the sale_or_other_disposition sec_61 provides that gross_income includes gains derived from dealings plr-133435-05 applicable state law that would be applied by the highest court of that state accordingly based on the facts submitted and the representations made we conclude that implementation of the proposed settlement agreement will not cause the parties to the settlement agreement to have made a taxable gift_for purposes of the federal gift_tax under sec_2501 ruling in property property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized of property shall be the sum of any money received plus the fair_market_value of the property other than money received under sec_1001 except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained trustee has the power in connection with the setting aside of any portion or any partition to allocate to any share in or part of the trust estate specific investments at their fair value at the time of allocation as determined by the trustees or trustee acting in good_faith a partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result of the transaction thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 499_us_554 concerns the issue of whether a sale_or_exchange that has taken place results in the realization of gain_or_loss under sec_1001 in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another lender's interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution state statute provides that in absence of a_trust provision to the contrary a the supreme court of the united_states in cottage savings concluded that in lyeth v hoey 306_us_188 the supreme court held that property plr-133435-05 sec_1_1001-1 of the income_tax regulations reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the internal_revenue_code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans cottage savings u s pincite received by an heir from an estate in compromise of his claim that the will was invalid is exempt from federal_income_tax as an inheritance the court reasoned that the taxpayer obtained his portion of the compromise by reason of his status as an heir further because payments that the taxpayer would have received upon a favorable court ruling would not be taxable there was no reason to treat proceeds received as the result of a compromise differently principles of lyeth the division of trust pursuant to the terms of the settlement agreement should receive equivalent treatment to that of a court ruling interpretation and construction of trust provisions are matters of state law thus provided the court approves the settlement agreement the settlement agreement merely clarifies trust to remove the ambiguity and provide definitive interpretation of trust terms under state law the trustees have the authority to make this type of non pro-rata apportionment subsequently each share will be divided on a pro-rata basis and distributed to the subtrusts in accordance with the terms of the settlement agreement accordingly under the proposed transaction trust will be apportioned and partitioned but the beneficiaries’ interests in the property will not change in_kind or extent and no new interests will be created it is consistent with the supreme court's opinion in cottage savings to find that the interests of the beneficiaries of the subtrusts will not differ materially from their interests in trust result in a material difference in_kind or extent of the legal entitlements enjoyed by the beneficiaries and no gain_or_loss is recognized by trust the individual beneficiaries or the subtrusts for purposes of sec_61 or sec_1001 therefore the proposed apportionment and subsequent division of trust will not trust will initially be apportioned into two equal shares on a non pro-rata basis in the present case the beneficiaries are clearly heirs accordingly under the the rulings contained in this letter are based upon information and except as expressly provided herein no opinion is expressed or implied plr-133435-05 concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination provides that it may not be used or cited as precedent being sent to the taxpayer’s representative pursuant to the power_of_attorney on file with this office a copy of this letter is this ruling is directed only to the taxpayer s requesting it sec_6110 sincerely melissa c liquerman melissa c liquerman branch chief branch passthroughs special industries enclosure copy for sec_6110 purposes
